Case 1:18-cv-09400-CM Document 10 Filed 11/28/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN LEE,
Plaintiff,

Vv.
HENRY G. JARECKI, CHRISTOPHER
HARRISON, THE FALCONWOOD
CORPORATION, DOES 1 THROUGH 50,
INCLUSIVE, ABC CORPORATIONS 1
THROUGH 50, INCLUSIVE

Defendants.

 

 

Case No. 18-CV-09400-CM

ORAL ARGUMENT
REQUESTED

NOTICE OF MOTION BY DEFENDANTS HENRY G. JARECKI, CHRISTOPHER
HARRISON, AND THE FALCONWOOD CORPORATION
TO DISMISS PLAINTIFF’S COMPLAINT

PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law,

Defendants Henry G. Jarecki, Christopher Harrison and the Falconwood Corporation, by and

through the undersigned counsel, will move this Court, before the Honorable Colleen McMahon,

United States District Judge, in Courtroom 24A at the United States Courthouse for the Southern

District of New York, 500 Pearl Street, New York, NY 10007, on such day and at such time

designated by the Court, for an Order dismissing the Complaint herein (Dkt. No. 3) pursuant to

Rules 12(b)(6) and 9(b) of the Federal Rules of Civil Procedure for failure to state a claim upon

which relief can be granted.

Dated: November 28, 2018

Respectfully submitted,

/s/ Gary J. Mennitt
Gary J. Mennitt

DECHERT LLP

Three Bryant Park

1095 Avenue of the Americas
New York, NY 10046

(212) 698-3831

(212) 314-0011 (facsimile)
gary.mennitt@dechert.com
